NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RASHID EL MALIK,
Cl0:imant-Appella,n,t,
\ V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, __
Respondent-Appellee.
2012-7069
Appea1 from the United States C0urt of Appea1s for
Veterans C1ai1ns in 11-2712, Judge R0bert N. Davis.
ON MOTION
0 R D E R
Rashid E1 Malik moves to withdraw his appea1.
Up0n consideration thereof
IT ls 0RDERED THAT:
(1) The motion to withdraw the appeal is granted
The appeal is dismissed
(2) Each side shall bear its own c0sts.

le
EL M.ALIK V. DVA
HAY 0 1 2012
Date
cc: Rashid El Ma1ik
S
Issued As A Mandate:
Steven M. Mager, Esq.
2
FOR THE COURT
/s/ J an H0rbaly
J an H0rba1y
C1erk
HAY 0 1 2012
FlLED
U.S. COURT 0F AFPEALS FOH
Tl-1E FEDERAL C|RCUlT
1
MAY 012012
JAN HOBBA1.Y
CLERK